DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
Claims 1-15 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacoby ‘871 (US 20210033871 A1, eff. 3/2018).
Regarding claim 1, Jacoby ‘871 teaches a head-wearable viewing component (Fig. 5) for presenting virtual image information to a user (¶55, as an AR/VR headset), comprising:
2000); 
b. a left optical element for a left eye of the user (100L), the left optical element coupled to the head wearable frame (Fig. 5) and comprising a left fluid/membrane lens configured to have an electromechanically adjustable focal length for the left eye of the user (Fig. 7, ¶89); 
c. a right optical element for a right eye of the user (100R), the right optical element coupled to the head wearable frame (Fig. 5) and comprising a right fluid/membrane lens configured to have an electromechanically adjustable focal length for the right eye of the user (Fig. 7, ¶89); and 
d. a controller operatively coupled to the left optical element and right optical element and configured to provide one or more commands thereto to modify the focal lengths of the left optical element and right optical element (¶79, ¶95, control electronics and control signals for actuating, ¶98, actuation of lens shape).  
Regarding claim 2 and 3 and 13, Jacoby ‘871 teaches the head-wearable viewing component of claim 1, and further discloses wherein at least one of the left and right optical elements comprises linear actuation motor (r1, r2, r3, with SMA wires 531, 532, 533, as in ¶103) intercoupled between two frame members (pivoting linkages 83, etc.) (e.g. Fig. 9, ¶103, showing shape memory actuators between frame members producing linear force to constrict or relax the fluid lens, rotating the pivoting linkages).  
Regarding claim 4, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, Jacoby ‘871 further discloses wherein the actuation motor is configured to provide rotational actuation (¶103).  
Regarding claim 5, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, wherein the two frame members are coupled to the left fluid/membrane lens and configured to change the focal length for the user by moving relative to each other (Fig. 9).  
Regarding claim 6, where Jacoby teaches the head-wearable viewing component of claim 2, wherein the two frame members are rotatable relative to each other to modify the focal length for the user (¶103).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby ‘871 as applied to claim 2 above, and further in view of Ko (US 20180136466 A1), evidenced by Nguyen (US 20070058248 A1).
Regarding claim 7, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, Jacoby ‘871 does not explicitly show wherein the two frame members are displaceable relative to each other in a non-rotational manner.  
Ko teaches (Figs. 2A, 2B) an HMD having deformable lenses (131, 132) and a zoom lens portion having a plurality of lenses (133, ¶70, “The zoom lens portion 133 includes a plurality of lenses, and also includes an actuator for moving the plurality of lenses along an optical axis”), with frame mountings therefore being implicit, and is therefore considered to teach relative displacement of the lenses (and thus their frame members) in a non-rotational manner. Evidence that such frame members are implicit is provided by Nguyen, which discloses a head mounted display (Fig. 1) and the frame and gearing for actuating zoom (Fig. 2, Claims 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a zoom lens portion with the fluid lenses of Jacoby ‘871 according to the teachings of Ko and thereby achieve relative displacement of the frame members used to mount the lenses.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby ‘871 as applied to claim 2 above, and further in view of Aschwanden (US 20170131569 A1).
Regarding claim 8, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, Jacoby ‘871 does not explicitly show wherein the actuation motor comprises a stepper motor. 
 Aschwanden explicitly shows stepper motor actuation of a fluid lens (¶21).
 Such actuators known to be suitable for actuation of a fluid lenses by the disclosure of Aschwanden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such to actuate the fluid lens of Jacoby ‘871 and thereby achieve a predictable result.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby ‘871 as applied to claim 2 above, and further in view of Peyman (US 20190011691 A1, eff. 2015).
Regarding claim 9 and 10, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, Jacoby ‘871 does not explicitly show wherein the actuation motor comprises a servo motor or a piezoelectric actuator. 
Peyman explicitly shows a fluid lens driving device wherein the actuation motor comprises a servo motor or a piezoelectric actuator (Claim 3).
Such actuators known to be suitable for actuation of a fluid lenses by the disclosure of Peyman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such to actuate the fluid lens of Jacoby ‘871 and thereby achieve a predictable result.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby ‘871 as applied to claim 2 above, and further in view of DiDomenico (US 20170235126 A1).
Regarding claim 11, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, Jacoby ‘871 does not explicitly show wherein the actuation motor comprises an ultrasonic motor. 
DiDomenico teaches a fluid reservoir actuation method (Claims 15 and 37) utilizing an acoustic actuator (¶156, nanometer wavelengths produced by nanoscale transducer considered as ultrasonic). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an ultrasonic actuation motor disclosed by DiDomenico to actuate the fluid of the lens of Jacoby ‘871 and thereby steered the beam such that the display light is in focus for the user.

Claim 12 and 14is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby ‘871 as applied to claim 2 above, and further in view of Bohn (US 20190243123 A1, eff. 2/2018).
Regarding claim 12 and 14 and 15, where Jacoby ‘871 teaches the head-wearable viewing component of claim 2, Jacoby ‘871 does not explicitly show wherein the actuation motor comprises an electromagnetic actuator. 
Bohn explicitly shows a fluid lens HMD wherein the fluid lens actuator is electromagnetic (Claims 3, 10) and that, when activated, the actuator changes the focal length (¶44, controller sets power of the lenses, i.e. sets the focal length, by changing the amount of fluid, and may thus be arbitrarily set to, e.g. two or three values, based on the amount of fluid in the lens). 
Such actuators and control thereof known to be suitable for actuation of a fluid lenses by the disclosure of Bohn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such to actuate the fluid lens of Jacoby ‘871 and thereby achieve a predictable power (focal length) modification of the fluid lens. One of ordinary skill in the art would change the focal length as necessary in order to provide the display data in focus and readable to the user (as in Bohn’s Fig. 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872